Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 18 is objected to because of the following informalities:  
The limitation:
“An actuation unit for a medical instrument, in particular a medical instrument with deflectable end effector”
Should be changed to the following:
“An actuation unit for a medical instrument, in particular a medical instrument with a deflectable end effector”
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The boundaries of independent claims 1 and 18 are indefinite. It is not clear what constitutes the preamble and body of both claims. These claims do not appear to have a transitional phrase separating the preamble and body. MPEP 2111.03 sets out the standards for transitional phrases. MPEP 2111.03 states: 
“The transitional phrases "comprising", "consisting essentially of" and "consisting of" define the scope of a claim with respect to what unrecited additional components or steps, if any, are excluded from the scope of the claim. The determination of what is or is not excluded by a transitional phrase must be made on a case-by-case basis in light of the facts of each case.”. 
The claims fail to use usual transitional phrases "comprising", "consisting essentially of" and "consisting of" when defining the elements of “A medical instrument” and “An actuation unit” in claims 1 and 18. 
The only time any of these usual transitional phrases is used in either claim is in the limitation: “wherein the at least two control trains comprise a first control train and a second control train” taught in both claims 1 and 18, but this transitional phrase is only used to further define the two control trains. It doesn’t clarify what the boundaries are for the elements of “a medical instrument” and “an actuation unit” for claims 1 and 18. Also, the claims do not seem to use less common transitional phrases as discussed in MPEP 2111.03. This raises many questions about the scope of the claims and causes uncertainty as to the metes and boundaries of the claims which are further discussed below.

Claim 1 recites the following:
A medical instrument with a shaft which extends between a proximal end and a distal end, wherein the instrument is designed at the distal end to receive an end effector, an actuation unit which is assigned to the proximal end of the shaft, and which has a plurality of drives, and with at least two control trains which extend through the shaft, wherein the at least two control trains can be used for controlling at least one degree of freedom of the instrument, in particular for deflecting the end effector, wherein the at least two control trains comprise a first control train and a second control train, and wherein the first control train is coupled to a first carrier and the second control train is coupled to a second carrier, on which a drive acts for generating a pushing movement or pulling movement of the carrier.

Does the preamble end after the bolded “with” indicated above in copied claim 1 or somewhere else? And is applicant claiming the medical instrument using open language such as “comprising” where the medical instrument can include additional elements not currently claimed or using closed language such as “composed”. Also, is the bolded element “an actuation unit” an element of the medical instrument or separate? Additionally, which element is being referred to (the medical instrument or the actuation unit) by the claim language after the bolded “which has”?
For this examination, the interpretation taken is that the preamble ends after the bolded “with” above and that the applicant is using open language (i.e. the transitional phrase “comprising”) to describe the medical instrument. Thus, claim 1 has been interpreted as if it was written as follows: 
A medical instrument comprising: a shaft which extends between a proximal end and a distal end…
Also, the interpretation taken is that the actuation unit is part of the medical instrument. Finally, the additional limitations after the bolded “an actuation unit” are interpreted as further defining the actuation unit because as this interpretation appears to be supported by Fig. 7 of applicant’s disclosure. Regardless if these interpretations are the applicant’s intended interpretations or not. Applicant needs to amend the claims to clarify the uncertainty. Claims 2-17 are rejected based on dependency to claim 1.

 
Claim 18 recites:
An actuation unit for a medical instrument, in particular a medical instrument with deflectable end effector, with a plurality of drives, at least two control trains for controlling at least one degree of freedom of the instrument, and with at least two carriers, comprising a first carrier and a second carrier, wherein the at least two control trains comprise a first control train and a second control train, and wherein the first control train is coupled to the first carrier and the second control train is coupled to the second carrier, on which a preferably common drive acts in order to generate a pushing movement or pulling movement of the carrier.

Does the preamble end after the bolded “with a” indicated above in copied claim 18 or somewhere else? And is applicant claiming the actuation unit using open language such as “comprising” where the actuation unit can include additional elements not currently claimed or using closed language such as “composed”. Also, is the bolded “medical instrument with a deflectable end effector” being claimed or not? Additionally, which element is being referred to (the medical instrument or the actuation unit) by the claim language after the bolded “with a”?
For this examination, the interpretation taken is that the preamble ends after the bolded “with a” above and that the applicant is using open language to describe the actuation unit. Thus, claim 18 is interpreted as if written as follows: An actuation unit for a medical instrument, in particular a medical instrument with deflectable end effector, comprising:
a plurality of drives, at least two control trains for controlling…
Also, although this limitation was found and linked in the prior art rejection below, the interpretation taken is that the medical instrument is not being positively claimed. Finally, the additional limitations after the bolded “with a” are interpreted as further defining the actuation unit as this interpretation appears to be supported by Fig. 7 of applicant’s disclosure. Regardless if these interpretations are the applicant’s intended interpretations or not. Applicant needs to amend the claims to clarify the uncertainty.



Additionally, claims 2, 4-5, 8, 11-12, 15-16, 18 are rejected under 112(b) for indefiniteness for additional reasons. Claims 2-5, 8, 11, 15, 18 all recite the limitations using the term “preferably”. 
Claim 2 recites the limitation:
“wherein preferably two or more of the drives are arranged parallel to a longitudinal axis of the shaft and distributed about the longitudinal axis” 

Claim 4 recites the limitation:
“wherein preferably the control trains of the pair are alternately subjected to tension by an associated drive”

Claim 5 recites the limitation:
“wherein the two control trains are preferably arranged, at least at the distal end, offset by 180° to each other with respect to the shaft”

Claim 8 recites the limitation:
	“wherein the spindles are preferably distributed in a circular shape about the longitudinal axis”

Claim 11 recites the limitation:
“wherein the rotation of the end effector preferably takes place relative to the drives”
Claim 15 recites the limitation 
“wherein the carriers preferably have jibs offset relative to one another about the longitudinal axis and having thread portions”.

Claim 18 recites the limitation:
“on which a preferably common drive acts in order to generate a pushing movement or pulling movement of the carrier”

Under broadest reasonable interpretation, “preferably” normally would simply be interpreted as being optional. However, in this particular set of claims, this interpretation is not completely clear based on the context of these claims. The reason the metes and boundaries for these limitations is uncertain stems from claims 15-16. Claim 15 recites the limitation “wherein the carriers preferably have jibs offset relative to one another about the longitudinal axis and having thread portions”. Claim 16 follows claim 15 by reciting the limitation “wherein at least the relative orientation or the relative position of the jibs of the carriers is constant when the end effector rotates about the longitudinal axis”. Clearly, based on claim 16 “jibs” are required even though previously they were only mentioned as being “preferably” included and claim 16 never positively claims the “jibs” before this limitation. This raises a claim interpretation question as to if the limitations that are claimed as being “preferably” are intended to be optional or required? For this examination all limitations that are recited as being “preferably” are interpreted as being optional except for the limitation of “wherein the carriers preferably have jibs offset relative to one another about the longitudinal axis and having thread portions” recited in claim 15 as this is the broadest reasonable interpretation. This different interpretation for “preferably” in claim 15 has been taken based on the language from claim 16 (which is dependent on claim 15) which clearly implies jibs are required.  Additionally, claims 12 and 16 are rejected based on dependency to claims with these limitations. If the interpretation taken is applicant’s intended interpretation, applicant could amend by using a clearer term for optional limitations. For instance, instead of using the term “preferably”, applicant can use the term “optionally”. Also, applicant can just claim the “jibs” in claim 15 without using “preferably”.  At the very least applicant should make clear if “preferably” is meant to optional or required so that the metes and bounds of these limitations are clear.
  
Additionally, for claim 16 the limitation “wherein at least the relative orientation or the relative position of the jibs of the carriers is constant when the end effector rotates about the longitudinal axis” raises an indefiniteness issue. The limitation recites that “relative orientation or the relative position of the jibs of the carriers is constant” constant relative to what? Constant relative to the carriers, constant relative to the end effector, or constant relative to something else? For this examination the interpretation taken is that the relative orientation or relative position of the jibs is constant relative to either each other or the end effector when the end effector rotates as claimed.
 	Clearing up these 112 issues would go a long way in advancing prosecution and could potentially overcome the current prior art rejections depending on the amendments made. If applicant has any questions, desires further clarification or would like to have feedback on potential amendments before filing a response, please do not hesitate to contact examiner.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2 4-5, 9, 13-14 and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Apostolopoulos et al (US 20210401487) hereafter known as Apostolopoulos.


Independent claim:

Apostolopoulos discloses:
Regarding claim 1
A medical instrument [see Fig. 1 and para 51… “a surgical instrument 10”] with a shaft which extends between a proximal end and a distal end [see Figs. 1 and 2 element 30 is a shaft and para 51… “a shaft 30 extending distally from housing 20, an end effector assembly 40 extending distally from shaft 30” The end of element 30 located at the housing is a proximal end and the end of element 30 located at the end effector assembly is a distal end]
wherein the instrument is designed at the distal end to receive an end effector [see Fig. 1 element 40 and para 55… “End effector assembly 40”],
an actuation unit [see Fig. 1 element 20 and para 52… “Housing 20 of instrument 10 includes first and second body portion 22a, 22b and a proximal face plate 24 that cooperate to enclose actuation assembly 100 therein.”] which is assigned to the proximal end of the shaft [see Fig. 1 which shows element 20 being connected at proximal end of element 30], and which has a plurality of drives [see Figure 2B (elements 110 and 292, 212 are a first drive),  (elements 120, 294, 212 are a second drive), (elements 130, 310, 212 are a third drive), (elements 140, 410, 212 are a fourth drive)], and with at least two control trains [see Fig. 5 elements 38 and para 53… “A plurality of articulation cables 38, e.g., four (4) articulation cables”] which extend through the shaft [see para 75… “Articulation cables 38 (FIGS. 1, 4, and 5), knife tube 62 (FIGS. 4 and 5), and electrically-conductive structures (e.g., lead wires 99 (FIG. 1)) extend through proximal segment 34 of shaft 30”].
wherein the at least two control trains can be used for controlling at least one degree of freedom of the instrument, in particular for deflecting the end effector [see para 59… “Articulation assembly 200 is operably coupled between first and second inputs 110, 120, respectively, of actuation assembly 100 and articulation cables 38 (FIG. 1) such that, upon receipt of appropriate rotational inputs into first and/or second inputs 110, 120, articulation assembly 200 manipulates cables 38”. And para 53… “wherein articulation cables 38 operably couple with an articulation assembly 200 of actuation assembly 100 to enable selective articulation of distal segment 32 (and, thus end effector assembly 40) relative to proximal segment 34 and housing 20, e.g., about at least two axes of articulation (yaw and pitch articulation, for example). Articulation cables 38 are arranged in a generally rectangular configuration, although other suitable configurations are also contemplated.” And para 54… “actuation of articulation cables 38 is effected in pairs. More specifically, in order to pitch end effector assembly 40, the upper pair of cables 38 is actuated in a similar manner while the lower pair of cables 38 is actuated in a similar manner relative to one another but an opposite manner relative to the upper pair of cables 38.”  These sections disclose elements 110 and 120 (i.e. the first and second drives) controlling pairs of articulation cables (two control trains) to control an end effector around an axis of rotation (i.e. a degree of freedom)], 
wherein the at least two control trains comprise a first control train and a second control train [see Fig. 5 elements 38 and para 53…. “A plurality of articulation cables 38, e.g., four ( 4) articulation cables, or other suitable actuators, extends through articulating section 36.” and para 54… “actuation of articulation cables 38 is effected in pairs”], and 
wherein the first control train is coupled to a first carrier [see Fig. 2B element 214] and the second control train is coupled to a second carrier [see Fig. 2B element 214 there are four elements 214 each of which is a carrier] on which a drive acts for generating a pushing movement or pulling movement of the carrier [see Fig. 5 elements 38 (i.e. control trains) connected to elements 214 (i.e. carriers) connected to elements 212 (i.e. part of the drives) and see para 66… “Each collar 214, in turn, secures a proximal end portion of one of the articulation cables 38 therein, e.g., via a crimp or other suitable engagement (mechanical fastening, adhesion, welding, etc.).”]


Independent claim:
Regarding claim 18
An actuation unit [see Fig. 1 element 20 and para 52… “Housing 20 of instrument 10 includes first and second body portion 22a, 22b and a proximal face plate 24 that cooperate to enclose actuation assembly 100 therein.”] for a medical instrument [see Fig. 1 and para 51… “a surgical instrument 10”], in particular a medical instrument with deflectable end effector [see Fig. 1 element 40 and para 55… “End effector assembly 40”], 
with a plurality of drives [see Figure 2B (elements 110 and 292, 212 are a first drive), (elements 120, 294, 212 are a second drive), (elements 130, 310, 212 are a third drive), (elements 140, 410, 212 are a fourth drive)]
at least two control trains [see Fig. 5 elements 38 and para 53… “A plurality of articulation cables 38, e.g., four (4) articulation cables”] for controlling at least one degree of freedom of the instrument [see para 59… “Articulation assembly 200 is operably coupled between first and second inputs 110, 120, respectively, of actuation assembly 100 and articulation cables 38 (FIG. 1) such that, upon receipt of appropriate rotational inputs into first and/or second inputs 110, 120, articulation assembly 200 manipulates cables 38”. And para 53… “wherein articulation cables 38 operably couple with an articulation assembly 200 of actuation assembly 100 to enable selective articulation of distal segment 32 (and, thus end effector assembly 40) relative to proximal segment 34 and housing 20, e.g., about at least two axes of articulation (yaw and pitch articulation, for example). Articulation cables 38 are arranged in a generally rectangular configuration, although other suitable configurations are also contemplated.” And para 54… “actuation of articulation cables 38 is effected in pairs. More specifically, in order to pitch end effector assembly 40, the upper pair of cables 38 is actuated in a similar manner while the lower pair of cables 38 is actuated in a similar manner relative to one another but an opposite manner relative to the upper pair of cables 38.”  These sections disclose elements 110 and 120 (i.e. the first and second drives) controlling pairs of articulation cables (i.e. two control trains) to control an end effector (i.e. an instrument) around an axis of rotation (i.e. a degree of freedom)]
], and 
with at least two carriers [see Fig. 2C elements 214… there are four elements 214 each of which is a carrier] comprising 
a first carrier [see Fig. 2C element 214] and a second carrier [see Fig. 2C element 214], 
wherein the at least two control trains comprise: 
a first control train and a second control train [see Fig. 5 elements 38 and para 54… “actuation of articulation cables 38 is effected in pairs”], and 
wherein the first control train is coupled to the first carrier and the second control train is coupled to the second carrier on which a drive acts on in order to generate a pushing movement or pulling movement of the carrier [see Fig. 5 elements 38 (i.e. control trains) connected to elements 214 (i.e. carriers) connected to elements 212 (i.e. part of the drives). Also, see para 66… “Each collar 214, in turn, secures a proximal end portion of one of the articulation cables 38 therein, e.g., via a crimp or other suitable engagement (mechanical fastening, adhesion, welding, etc.).”].

Dependent claims:

Regarding claim 2, Figure 2B shows the first drive (elements 110 and 292, 212) being parallel to the second drive (elements 120, 294, 212)].

Regarding claim 4, para 54 explicitly discloses articulation cables (i.e. the first and second control trains) being actuated in pairs with each pair rotating around an axis (i.e. a degree of freedom).

Regarding claim 5, para 54 explicitly discloses articulation cables (i.e. the first and second control trains) being actuated in pairs with each pair rotating around an axis (i.e. a degree of freedom) and para 59 [see … “Articulation assembly 200 is operably coupled between first and second inputs 110, 120, respectively, of actuation assembly 100 and articulation cables 38 (FIG. 1) such that, upon receipt of appropriate rotational inputs into first and/or second inputs 110, 120, articulation assembly 200 manipulates cables 38 (FIGS. 1 and 5) to articulate end effector assembly 40 in a desired direction, e.g., to pitch and/or yaw end effector assembly 40.”] discloses the first and second inputs (i.e. part of the first and second drives respectfully) driving each pair to drive the end effector around on axis which implies that the first and second drive each controls one pair control trains as claimed.



Regarding claim 9: 
wherein the two control trains of a pair are each assigned a dedicated drive [Apostolopoulos discloses two drives (the first and second drives) that control four cables (i.e. four control trains) in pairs of two by controlling two cables as discussed above in rejection to claim 1. Also, para 53 Apostolopoulos (see…“Articulation cables 38 are arranged in a generally rectangular configuration”) discloses the four cables as being arranged in a rectangular configuration. Additionally, para 54…(see “in order to pitch end effector assembly 40, the upper pair of cables 38 is actuated in a similar manner while the lower pair of cables 38 is actuated in a similar manner” and “the right pair of cables 38 is actuated in a similar manner while the left pair of cables 38 is actuated in a similar manner relative to one another”) discloses how the pairing of cables (i.e. the pairing of control trains) with the drives can be changed. As discussed in the cited sections of para 54, the system can be operated so that in one configuration one drive controls both the upper cables and one drive controls both the lower cables of the rectangular configuration and in a second configuration the system can be operated so the one drive controls both the right cables and the other drive controls the left cables of the rectangular configuration. This demonstrates that Apostolopoulos is at least capable of having two different drives each operate two different cables (i.e. each control train in a pair having a separate drive from the other control train in the pair) as claimed], and 
wherein the two drives can be operated in coordination, in order to alternately subject one of the two control trains to tension [see para 59… “Articulation assembly 200 is operably coupled between first and second inputs 110, 120, respectively, of actuation assembly 100 and articulation cables 38 (FIG. 1) such that, upon receipt of appropriate rotational inputs into first and/or second inputs 110, 120, articulation assembly 200 manipulates cables 38 (FIGS. 1 and 5) to articulate end effector assembly 40 in a desired direction, e.g., to pitch and/or yaw end effector assembly 40.”]

Regarding claim 13, wherein moreover an effector control train is provided for the end effector, and wherein the effector control train can be subjected at least to tension or pressure in order to open or close jaw parts of the end effector [see Fig. 2 element 484 which is an effector control train and  para 57… “a drive rod 484 is operably coupled to cam-slot assembly 52 of end effector assembly 40, e.g., engaged with the cam pin thereof, such that longitudinal actuation of drive rod 484 pivots jaw member 42 relative to jaw member 44 between the spaced-apart and approximated positions. More specifically, urging drive rod 484 proximally pivots jaw member 42 relative to jaw member 44 towards the approximated position while urging drive rod 484 distally pivots jaw member 42 relative to jaw member 44 towards the spaced-apart position.”]

Regarding claim 14, see labelled figure below rejection to this claim which shows several drives configured as claimed.

    PNG
    media_image1.png
    654
    795
    media_image1.png
    Greyscale

 
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Apostolopoulos.
Apostolopoulos discloses the invention substantially as claimed including all the limitations of claim 1 as outlined above. Additionally, Apostolopoulos discloses each pair has two control trains offset by 180 degrees relative to each other [see Fig. 5 positioning of elements 38 and para 53 …“Articulation cables 38 are arranged in a generally rectangular configuration”].
However, Apostolopoulos only discloses 4 articulation cables that form 2 pairs [see Para 53… “A plurality of articulation cables 38, e.g., four (4) articulation cables”]. Thus, Apostolopoulos fails to disclose “comprising eight control trains, which form four pairs”. 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Apostolopoulos to include an additional two pairs of control trains because absent unpredictable results, such a modification is a mere duplication of parts which has been deemed to be an obvious modification [In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)]

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Apostolopoulos in view of Danitz et al (US 20200352666) hereafter known as Danitz.
Apostolopoulos discloses the invention substantially as claimed including all the limitations of claim 1. Additionally, Apostolopoulos discloses wherein the end effector is deflectable relative to the shaft and a deflectable portion which is made of links [see Fig. 1 element 36 is a deflectable portion and para 53…see “Articulating section 36 includes one or more articulating components 37, e.g., links, joints, etc. A plurality of articulation cables 38, e.g., four (4) articulation cables, or other suitable actuators, extends through articulating section 36.” And “enable selective articulation of distal segment 32 (and, thus end effector assembly 40) relative to proximal segment 34 and housing 20, e.g., about at least two axes of articulation (yaw and pitch articulation, for example)”].
However, Apostolopoulos fails to disclose the deflectable portion comprises “at least one ball element with spherical surfaces, which is arranged between a proximal ball guide and a distal ball guide, and wherein the at least two control trains are coupled to the distal ball guide in order to deflect the end effector.”
Danitz discloses placing a ball (i.e. “at least one ball element with spherical surfaces”) [see Fig. 3D-3E element 302] which fit between recessed sockets (i.e. a proximal ball guide and a distal ball guide) [see Fig. 3D-3E element 301] on connected links [see Fig. 3D-3E element 300] and discloses the ball and recessed sockets as having channels through which tensioning cables can be passed through (i.e. “wherein the at least two control trains are coupled to the distal ball guide in order to deflect the end effector”) [see Fig. 3E element 313 and 314 and Para 86… “with each link 310 and ball 312 having aligned channels 313 and 314 for passage of a tensioning cable”] for the purpose of allowing the links to be locked in a specific configuration [see para 86… “When a tension force is applied linearly along the axis of the links, the links will lock into place due to frictional forces between the balls and sockets] in the analogous art of surgical articulation instruments [see abstract… “The invention provides an articulating mechanism useful, for example, for remote manipulation of various surgical instruments and diagnostic tools within, or to, regions of the body.”] 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Apostolopoulos’s deflection system by including “at least one ball element with spherical surfaces, which is arranged between a proximal ball guide and a distal ball guide, and wherein the at least two control trains are coupled to the distal ball guide in order to deflect the end effector” similarly to that disclosed by Danitz for the purpose of allowing the deflection portion to be locked in a specific shape.


Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Apostolopoulos in view of Gomez et al (WO 2019191413) hereafter known as Gomez in view of Simi et al (WO-2018189722 shows up as Prisco on references cited) hereafter known as Simi.
Apostolopoulos discloses all the limitations of claim 1.
However, Apostolopoulos fails to disclose: “wherein the end effector is rotatable about a longitudinal axis of the shaft” as recited by claim 11 or “wherein a rotary drive is provided for the rotation movement of the end effector, and wherein the rotary drive has an output shaft which is provided with a pinion and which drives a wheel coupled to the shaft” as recited by claim 12.
Gomez discloses a rotary drive [see Fig. 32 element 880 and para 141… “drive motor 880”] that rotates the end effector about a longitudinal axis and is provided for the rotation movement of the end effector [see para 141… “drives rotations of the instrument actuator 800”], and that the rotary drive has an output shaft which is provided with a pinion and which drives a wheel coupled to the shaft [see para 141… “the drive motor 880 is fixedly coupled to the housing 862 and drives a pinion 881 that is meshed with a ring gear 882 fixedly coupled to a manipulator arm (not shown)” The manipulator arm is the output shaft, the pinion 881 is the pinion and the ring gear is the wheel] in the analogous art of surgical devices with end effectors [see para 5… “These robotic systems can move the working ends or end-effectors of the surgical instruments with sufficient dexterity to perform quite intricate surgical tasks”].
Sami discloses that the ability to rotate the surgical tip (i.e. end effector) around its longitudinal axis increases an analogous surgical instrument’s ability to perform certain specific procedures such as tissue tensioning and anastomotic suturing [see para 8… “It is also notable that the execution of the principal surgical primitives, such as tissue tensioning and anastomotic suturing, requires the ability to orient the surgical instrument tip in a large spatial cone of directions and to rotate the instrument around its longitudinal axis (roll)”].
Since the ability to rotate end effector relative to the longitudinal axis of the shaft the end effector is attached to increase the range of surgical operations that can be performed as taught by Sami, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Apostolopoulos  by including a rotary drive is provided for the rotation movement of the end effector, and wherein the rotary drive has an output shaft which is provided with a pinion and which drives a wheel coupled to the shaft similarly to that disclosed by Gomez as this allow Apostolopoulos to rotate the end effector relative to the longitudinal axis and thereby increase the range of surgical operations. 
 
Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Apostolopoulos in view of Gomez in view of Simi in view of Lee et al (US 20070282371) hereafter known as Lee.
Apostolopoulos discloses the invention substantially as claimed including all the limitations of claim 1 and wherein the carriers are arranged offset relative to one another along the longitudinal axis [see Fig. 2B position of elements 214 each element 214 is a carrier (there are multiple elements 214).] and have thread portions [see para 66… “a collar 214 threadingly engaged thereabout” each element 214 is a carrier (there are multiple elements 214).]
However, Apostolopoulos fails to disclose the carriers as having jibs and fails to disclose the end effector as being capable of rotating about the longitudinal axis. Thus, Apostolopoulos fails to disclose “wherein the carriers preferably have jibs offset relative to one another about the longitudinal axis” as recited by claim 15 or “wherein at least the relative orientation or the relative position of the jibs of the carriers is constant when the end effector rotates about the longitudinal axis.” as recited by claim 16.
Gomez discloses a rotary drive [see Fig. 32 element 880 and para 141… “drive motor 880”] that rotates the end effector about a longitudinal axis and is provided for the rotation movement of the end effector [see para 141… “drives rotations of the instrument actuator 800”] in the analogous art of surgical devices with end effectors [see para 5… “These robotic systems can move the working ends or end-effectors of the surgical instruments with sufficient dexterity to perform quite intricate surgical tasks”].
Sami discloses that the ability to rotate the surgical tip (i.e. end effector) around its longitudinal axis increases an analogous surgical instrument’s ability to perform certain specific procedures such as tissue tensioning and anastomotic suturing [see para 8… “It is also notable that the execution of the principal surgical primitives, such as tissue tensioning and anastomotic suturing, requires the ability to orient the surgical instrument tip in a large spatial cone of directions and to rotate the instrument around its longitudinal axis (roll)”].
Lee discloses placing lever locks (i.e. interpreted as jibs as they are elements that extend out) [see Fig. 2 elements 340] placed on a carrier [see Fig. 2 element 352] for the purpose of locking the end effector into a set configuration while allowing the end effector to rotate along the longitudinal axis (i.e. wherein at least the relative orientation or the relative position of the jibs of the carriers is constant when the end effector rotates about the longitudinal axis) [see para 8… “Still another object of the present invention is to provide an improved medical instrument that is characterized by the ability to lock the position of the instrument in a pre-selected position while enabling rotation of the tip of the instrument while locked.” and see para 7… “Another object of the present invention is to provide a locking feature that is an important adjunct to the other controls of the instrument enabling the surgeon to lock the instrument once in the desired position”].
Since the ability to rotate end effector relative to the longitudinal axis of the shaft the end effector is attached to increase the range of surgical operations that can be performed as taught by Sami, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Apostolopoulos by including a rotary drive that provides for the rotation movement of the end effector, coupled to the shaft similarly to that disclosed by Gomez as this allow Apostolopoulos to rotate the end effector relative to the longitudinal axis and thereby increase the range of surgical operations.
Additionally, it would have been obvious to one having ordinary skill in the art to modify Apostolopoulos in view of Gomez in view of Sami by including jibs connected to the carriers that lock a relative position of the carriers (including the jibs on the carriers) similarly to that disclosed by Lee for the purpose of having the ability locking a surgical instrument in a desired position.
.
Allowable Subject Matter
Claims 6-8 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Please note that the indication of allowable subject matter is highly dependent on the interpretations outlined above under the 35 USC 112(b) section.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 6:  
Claim 6 recites a medical instrument which includes all the limitations of claim 1, all the limitations claim 5 which includes “the two control trains of a pair are assigned a single drive”. Also claim 6 recites: “wherein the drive can be operated in a first direction of rotation and in a second direction of rotation” and “wherein in the first direction of rotation the first control train of the pair is pulled proximally and in the second direction of rotation the second control train of the pair is pulled proximally”. The closest prior art of record is Apostolopoulos. Apostolopoulos discloses all the limitations of claims 1 and 5 as outlined above. However, Apostolopoulos fails to disclose “wherein the drive can be operated in a first direction of rotation and in a second direction of rotation” or “wherein in the first direction of rotation the first control train of the pair is pulled proximally and in the second direction of rotation the second control train of the pair is pulled proximally”. Furthermore, nothing in the prior art when viewed with Apostolopoulos obviates these deficiencies. It is important to note that the allowability feature is not simply the missing limitations, but the combination of these missing limitation with the limitations of claims 1 and 5. Individually, the limitation of a single drive controlling a pair of control trains being pulled in opposite directions from each other during a first and second direction of rotation (i.e. wherein in the first direction of rotation the first control train of the pair is pulled proximally and in the second direction of rotation the second control train of the pair is pulled proximally) is known in the field of surgery. For instance, Fortier (US 20100030018) hereafter known as Fortier discloses a known way to configure pairs of actuation cables (i.e. control trains) to operate the end effector in the analogous art of surgery is to tension one cable and slacken the other cable when a drive unit directs the end effector in a specific direction (i.e. wherein in the first direction of rotation the first control train of the pair is pulled proximally and in the second direction of rotation the second control train of the pair is pulled proximally) [see para 113… “when the operator articulates handle assembly 300 upwardly with respect to elongate outer tube 210, one articulation cable 240.sub.D moves proximally while another articulation cable 240.sub.c moves distally. As a results, articulation cable 240.sub.D tightens, while articulation cable 240.sub.C slacks.”]. However, it’s not clear how one of ordinary skill could take the teachings of Fortier to modify Apostolopoulos such that a single drive that controls the pair of control trains as claimed without destroying the function of Apostolopoulos. Therefore, the combination of claimed limitations is neither anticipated in view of the prior art.



Regarding claims 7-8:
Claim 7 is broadest claim in this group. Claim 7 recites a medical instrument which includes all the limitations of claim 1, all the limitations claim 5 and wherein the two control trains of a pair are assigned a single drive. The closest prior art of record is Apostolopoulos. Apostolopoulos discloses all the limitations of claims 1 and 5 as outlined above. Also, Apostolopoulos discloses wherein the drive is designed as a thread drive [see Fig. 2A element 212 and para 66 of Apostolopoulos … “four lead screws 212 arranged to define a generally square configuration wherein diagonally-opposed lead screws 212 define opposite thread-pitch directions.”] However, Apostolopoulos fails to disclose the drive has a spindle “having two oppositely directed thread portions, wherein a first thread portion interacts with the carrier of the first control train” and “wherein a second thread portion interacts with the carrier of the second control train.” Furthermore, nothing in the prior art when viewed with Apostolopoulos obviates these deficiencies. Therefore, the combination is neither anticipated, nor obviated in view of the prior art.

Regarding claim 10:
Claim 10 recites a medical instrument which includes all the limitations of claim 1 and “wherein at least one of the carriers has a rotary bearing, the latter having a first ring and a second ring which are rotatable relative to each other, and wherein the first ring is coupled to the control train and the second ring is coupled to the drive.” The closest prior art of record is Apostolopoulos which discloses all the limitations of claim 1. However, Apostolopoulos fails to “disclose wherein at least one of the carriers has a rotary bearing, the latter having a first ring and a second ring which are rotatable relative to each other, and wherein the first ring is coupled to the control train and the second ring is coupled to the drive”. Furthermore, nothing in the prior art when viewed with Apostolopoulos obviates this deficiency. Therefore, the combination of claimed limitations is neither anticipated, nor obviated in view of the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Schaaf et al (US 20070129605) hereafter known as Schaaf. Schaaf discloses placing a rotary bearing [see Fig. 2 elements 14 and 38] with a first ring [ element 14] and a second ring [see element 38] on the proximal end of a catheter probe to rotate the catheter probe relative to the rest of the surgical instrument [see Fig. 2 elements 14 and 38 and para 13… “Preferably the catheter probe is mounted rotatably to the handle. For that purpose the proximal end of the catheter probe can be supported in a rotary bearing on the handle. The rotary bearing preferably has a longitudinal bore which aligns with a control lumen of the catheter probe, in which the control element is arranged. The control element can thus be passed through the rotary bearing to a slider in or at the handle”] in the analogous art of surgery [see para 2… “It is an object of the present invention a robotic surgical assembly”]
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIAN X LUKJAN whose telephone number is (571)270-7305. The examiner can normally be reached Monday - Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SEBASTIAN X LUKJAN
/SXL/Examiner, Art Unit 3792


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792